Citation Nr: 1309272	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-37 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to a back disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from January 1972 to January 1974.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied the Veteran's request to reopen his previously denied claim for service connection for a psychiatric disorder and his claim for a TDIU.

In a March 2011 decision, the Board reopened the Veteran's previously denied claim for service connection for a psychiatric disorder as due to service-connected back disability and remanded that claim and his claim for a TDIU to the RO/AMC for evidentiary development.

In a June 2012 rating decision, the RO granted the Veteran's claim for a TDIU.  Thus, the issue of TDIU is no longer on appeal. The Board additionally notes in this regard that the Veteran has received the 100 percent disability rate since December 2006.  

The development ordered by the March 2011 remand has been completed and the claim has been returned to the Board for further appellate adjudication.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's psychiatric disability is not related to any incident of active duty and is not due to any service-connected disability.

CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as major depression, was not incurred in or aggravated by active military service and is not proximately due to service-connected back disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Concerning the prior remand, the Board ordered the association of additional VA treatment records, an addendum for the prior VA psychiatric examination and additional private treatment records.  The VA treatment records and addendum have been obtained and associated with the claims file.  The Veteran was requested to submit a required privacy release in a March 2011 letter.  The Veteran did not respond.  Ultimately the Veteran bears the onus of providing VA the necessary documentation to obtain his medical records.  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) (the duty to assist is a two-way street).  As the Veteran has not cooperated with the association of additional records, the Board finds further remand for such as futile.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously for ninety (90) days or more during a period of war and psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Additionally, the regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his psychiatric disorder is secondary to his service-connected back disability.

Turning to the evidence of record, the Veteran's service treatment records are devoid of mention of a psychiatric disorder.

The first evidence of a psychiatric disorder is an April 1992 private treatment note that indicates that he had received psychiatric treatment since November 1985.  The provider indicated that the Veteran was seen originally due to a problem at his place of work with his supervisor.  He had become extremely agitated and verbalized homicidal tendencies against his supervisor.  The Veteran's work history included active service from 1972 to 1974, as a policeman from 1975 to 1979 and from 1979 working at the Post Office.  The Veteran was diagnosed with Major Depressive Disorder.

The Veteran was hospitalized at the VA Medical Center in April 1991 for major depression, single episode with psychotic features.  The Veteran's Axis III disorders include low back pain, left eye pterygium and a right hand wound.  The Veteran was admitted for self-harm ideas and homicidal ideas towards his wife and supervisor.  The provider indicated that the Veteran's main concern was his job problems.  

A March 2006 report from Dr. R.E.K. indicates that the Veteran was first treated in August 2005 because of a nervous crisis secondary to problems in his place of work with his supervisor.  The Veteran's Axis I diagnosis was major depression (recurrent), an Axis II diagnosis of R/O (rule out) Paranoid Personality Disorder and his Axis III diagnoses were discogenic disease, arterial hypertension, and tarsal tunnel syndrome.  The provider indicated that the Veteran's mental illness and treatment had begun in November 1985.  He was able to continue working with treatment.  In 1992, his psychiatric prognosis had the probability of mental health deterioration.  In an undated Addendum to the report, Dr. R.E.K. said that, as to the Axis III diagnoses, there was enough evidence that the Veteran's medical conditions were directly etiological to the worsening of his mental symptoms.  His physical condition had worsened in 2002 and his mental condition worsened the previous year (2005).  The Veteran's Axis I diagnosis was indicated as "Clinical Disorder" and his Axis II disorders indicated as a Personality Disorder and Mental Retardation.  The psychiatrist had "no doubt" that the Veteran had a severe recurrent affective disorder (major depression, recurrent) that was etiologically based upon his Axis III conditions (medical conditions). 

Private treatment notes from Dr. R.E.K. dated 2005-06 indicate that the Veteran was stressed by his work and had problems with his supervisor.  

According to a December 2006 VA psychiatric examination report, the Veteran's Axis I diagnoses were depressive disorder, NOS, and alcohol abuse by history.  The VA examiner opined that the Veteran's claimed depressive disorder was not caused by or a result of his service-connected back disability and explained that the Veteran sought psychiatric care in 1985, eleven years after service, due to job-related problems.  She also noted that he had threatened to kill his supervisors twice, in 1991 and 2005.

In a July 2007 medical report, the VA examiner reiterated her opinion that the Veteran first sought psychiatric treatment due to job-related difficulties in 1985.  She indicated that the depressive disorder was not aggravated by service-connected myositis lumboparavertebral muscles, L4-L5 herniated disc and degenerative joint disease.  She said that his psychiatric history and evaluation indicated symptoms of a depressive disorder that were not described or documented in relation to his service-connected conditions but as a separate disorder, co-existing with his service-connected diagnoses. 

VA treatment records dated May 2007 diagnosed the Veteran with Axis I diagnoses of major depressive disorder, recurrent, moderate and rule out alcohol abuse and alcohol induced mood disorder.

A June 2011 addendum to the prior VA examination reports reiterates that the Veteran's depressive disorder is not due to or a result of service is not due to or as a result of the Veteran's back disability and is not aggravated by his service-connected back disability.  The examiner indicated that she had reviewed all of the evidence of record, to include the private physician's statement.  She reiterated that there is no evidence of a psychiatric disability prior to, during or within one year of active service.  The Veteran sought psychiatric care in 1985, eleven years after service, after he threatened to kill his supervisor.  The examiner opined that the Veteran's depressive disorder is a completely separate disorder from his service-connected back disability and there was no relationship, temporal or otherwise, established between the Veteran's psychiatric disorder and back disability.  

Taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's psychiatric disorder is related to active service or a service-connected disability.  

Initially, the Board notes that there is no indication of psychiatric symptomatology during active service or within one year of active service.  Nor does the Veteran contend that his psychiatric problems began during active service.  Thus, the claim for service connection on a direct basis must be denied.

Concerning the claim for service connection on a secondary basis, the Board observes its duty to assess the credibility and weight to be given to the evidence. See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the opinion of the VA examiner to be more probative than the opinion of the private examiner as she had an opportunity to review the Veteran's claims file to include treatment reports dating back to the beginning of his psychiatric treatment in 1985 as well as treatment concerning his back disability since the inception of such disability in 1973 and including the opinion of the private physicians, and provided a thorough rationale for her opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the medical evidence is more probative than an opinion that is based on the Veteran's reported history).  The VA examiner explained that contemporaneous clinical records did not relate psychiatric problems to the service-connected back disability and cited to personal and work-related problems as factors that incited psychiatric symptoms.  

The Board firstly observes that the private physician's addendum (undated) indicates that his psychiatric disability is secondary to his Axis III diagnoses which were discogenic disease, arterial hypertension, and tarsal tunnel syndrome.  Thus, the private examiner does not specifically relate the Veteran's psychiatric problems to his back disability, as contended by the Veteran.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).

The Board also notes that the private provider's rationale for the opinion is based on the worsening of the Veteran's psychiatric condition in 2005 and his back disability in 2002.  The worsening of the Veteran's back disability is seemingly predicated on his VA disability rating increasing from 10 percent to 60 percent in 2002.  However, it's unclear as to why a back disability worsening in 2002 would necessarily result in a long treated psychiatric disability worsening three years later.  Additionally, the private provider's treatment notes indicate that the Veteran was first treated (by the private provider) in August 2005 due to a nervous crisis secondary to problems in his work with his supervisor.  Thus, the provider's own treatment records, not specifically created to support the Veteran's claim for additional disability benefits, indicate that a long established stressor, his work, created a crisis which led to an exacerbation of psychiatric symptomatology which is in direct contradiction to the undated addendum.

For all of these reasons, the Board finds that VA examiner's opinion more probative than the private providers.

The Veteran claims that the claimed disability is related to his back disability.  While the Veteran can provide information concerning his symptoms, the question of whether the symptoms experienced are in any way related to his current back disability requires medical expertise to determine as it goes beyond a mere cause and effect relationship.  To the extent he is competent to comment on the cause or increase of his psychiatric disability, he has done this in conjunction with his claim for compensation and it is less convincing as it is being done with the anticipation of material gain.  The Veteran's statements are not less probative than the VA medical opinions of record.  

Thus, as the preponderance of the competent and probative evidence is against the claim for service connection for the Veteran's claimed psychiatric disorder on both a direct and secondary basis, the appeal is denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


